DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-15 of U.S. Application No. 16/261708 filed on 01/28/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed01/28/2022. Claims 1-11, & 14-15 are presently amended. Claims 1-15 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous claim interpretation under 35 U.S.C. § 112(f): the amendments to the claims overcome the previous claim interpretation under 35 U.S.C. § 112(f). Therefore, the claim interpretation under 35 U.S.C. § 112(f) is/are withdrawn

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous rejections under 35 U.S.C. § 112(b). Therefore, the previous claim rejections under 35 U.S.C. § 112(b) is/are withdrawn.

In regards to the previous rejections under 35 U.S.C. § 101: the amendments to the claims do not overcome the 101 rejection. Applicant argues on page 11 of the Remarks ““estimating at least first and second likelihoods of at least first and second aircraft states, respectively, in which the aircraft can be upon the landing, at least from the at least one current flight parameter and the runway characteristic data,” “estimating at least one probability of transition between the at least first and second aircraft states estimated in the first estimation step,” and “computing an in-flight assessment of at least one landing distance likely to be travelled by the aircraft on at least the first landing runway from the at least first and second likelihoods of the at least first and second aircraft states, respectively, and the at least one transition probability.” These steps, for example, and particularly, the step of computing an in-flight assessment, require very complex calculations to be completed in very short times, cannot be practically performed in the human mind. Thus, the pending claims do not recite abstract ideas.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. The claims recites a limitation of receiving data through modules or computerized steps in order to compare the data of parameters of the airplane and of the runway with a probability and choosing a runway that gives you the best possibility to land safely. The claim recites additional elements regarding the computerized functions and processors to give feedback regarding the best option for a runway, which is a form of insignificant extra-solution activity. Further the additional limitations are no more than mere instructions to apply the exception using a generic computer component. In conclusion, the 101 rejection is maintained provided the arguments above. 
Applicant further argues ““One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field.” (M.P.E.P. § 2106.04(d)(1).) In the instant case, the claimed invention improves aviation technology, for example landing of an aircraft, by providing an in-flight assessment of landing performance of an aircraft and reducing the risk of the aircraft departing from the runway in a landing.”.... “The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment [e.g., aviation and piloting of aircraft, particularly during the landing phase of an aircraft], and thus transforms a claim into patent-eligible subject matter.” (M.P.E.P. § 2106.04(d)(1).) (emphasis added).) Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Per the MPEP 2106.05(f) Mere Instructions To Apply An Exception, the courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Examiner interprets that the processors, and the computerized steps, are applying instructions in order to reach the end result of recommending a runway to land the aircraft. Using a computer or other machinery in its ordinary capacity for economic or other task (e.g., to receive, store, or transmit data) after the abstract idea does not integrate a judicial exception into a practical application or provide significantly more (see at least MPEP 2106.05(f)). In conclusion, the 101 rejection is maintained provided the arguments above.
Applicant further argues “Still further, the pending claims “apply or use the judicial exception to a particular technological environment, such that the claims as whole are more than a drafting effort designed to monopolize the exception.” (M.P.E.P. § 2106.04(d)(I).)...In fact, the pending claims “implement an alleged judicial exception with, or use the alleged judicial exception with, a particular machine [e.g., an aircraft or an aircraft system] or manufacture that is integral to the claim.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. MPEP 2106.05(g) introduces examples given by the courts as insignificant extra-solution activity, such as: “Obtaining information about transactions using the Internet to verify credit card transactions”, “Consulting and updating an activity log” and other examples. These examples are court decisions that were considered mere data gathering and further displaying the data which is similar to what the claim set describes. The claim set describes a computerized step that recommends a landing runway based on data gathering and recommend the runway. The application appears to have a generic computers for mere data gathering with insignificant extra solution activity with the end result being a landing recommendation. In conclusion, the 101 rejection is maintained provided the arguments above.

In regards to the previous rejections under 35 U.S.C. § 102(a)(1): Applicant’s arguments, see pages 12-13, filed 01/28/2022, with respect to claims 1, & 14-15 have been fully considered and are persuasive.  The previous 35 USC 102(a)(1) rejection of claims 1-4, & 14-15 has been withdrawn. 

Claim Objections
Claim 2 is objected to because of the following informalities:  “at least runway characteristic data concerning at least one second landing runway on which the aircraft is likely to land if the landing recommendation determined in the determination step recommends not landing on the first landing runway” should be changed to -- at least runway characteristic data concerning at least one second landing runway on which the aircraft is likely to land if the at least one landing recommendation determined in the determination step recommends not landing on the first landing runway--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 14-15 recites “a plurality of processors”; however, when checking the specification, there is no mention of a plurality of processors. Examiner was not able to pinpoint a closest mention of some type of processor in the Specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1 & 14-15 recite including acquiring at least one current flight parameter of the aircraft, as drafted, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A decision aid method, an acquiring module, first reception module, first estimation module, second estimation module, an assessment computation module, determination module, sending module, a plurality of processors,” language, “including acquiring at least one current flight parameter of the aircraft” in the context of this claim encompasses the user calculating a parameter of the current flight such as a route, temperature, or a wind direction. 
The limitation of a first reception step including receiving a first set of information comprising runway characteristic data concerning at least the first landing runway on which the aircraft is likely to land, as drafted, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A decision aid method, an acquiring module, first reception module, first estimation module, second estimation module, an assessment computation module, determination module, sending module, a plurality of processors,” language, “first reception step including receiving a first set of information comprising runway characteristic data concerning at least the first landing runway on which the aircraft is likely to land” in the context of this claim encompasses the user to determine which runway to land on based on the runway characteristics received such as visibility, or surface of the runway. 
Further, estimating at least first and second likelihoods of at least first and second aircraft states, respectively, in which the aircraft can be upon the landing, at least from the at least one current flight parameter and the runway characteristic data, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A decision aid method, an acquiring module, first reception module, first estimation module, second estimation module, an assessment computation module, determination module, sending module, a plurality of processors” language, “estimating at least first and second likelihoods of at least first and second aircraft states, respectively, in which the aircraft can be upon the landing, at least from the at least one current flight parameter and the runway characteristic data” in the context of this claim encompasses the user determining in what circumstance the aircraft will based on the data received, whether it will be in a good state, a bad state, or a medium state. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Furthermore, estimating at least one probability of transition between the at least first and second aircraft states estimated in the first estimation step, as drafted, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A decision aid method, an acquiring module, first reception module, first estimation module, second estimation module, an assessment computation module, determination module, sending module, a plurality of processors” language, “estimating at least one probability of transition between the at least first and second aircraft states estimated in the first estimation step” in the context of this claim encompasses the user to calculate if the state of the aircraft switches from bad to worse based on the data of the runway and aircraft. 
Similarly, in-flight assessment of at least one landing distance likely to be travelled by the aircraft on at least the first landing runway from the at least first and second likelihood of the at least first and second aircraft states, respectively, and the at least one transition probability, respectively, and the at least one transition probability, as drafted, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A decision aid method, an acquiring module, first reception module, first estimation module, second estimation module, an assessment computation module, determination module, sending module, a plurality of processors” language, “in-flight assessment of at least one landing distance likely to be travelled by the aircraft on at least the first landing runway from the at least first and second likelihood of the at least first and second aircraft states, respectively, and the at least one transition probability” in the context of this claim encompasses the user to calculate which runway to use based on the data of the runway and calculate the chances of switching from a first runway to a second runway. 
Likewise, determining at least one landing recommendation from the at least one landing distance, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A decision aid method, an acquiring module, first reception module, first estimation module, second estimation module, an assessment computation module, determination module, sending module, a plurality of processors,” language, “determining at least one landing recommendation from the at least one landing distance” in the context of this claim encompasses the user recommending which runway to use. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Equally, sending a signal representative of the at least one landing recommendation to a user device, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A decision aid method, an acquiring module, first reception module, first estimation module, second estimation module, an assessment computation module, determination module, sending module, a plurality of processors,” language, “sending a signal representative of the at least one landing recommendation to a user device” in the context of this claim encompasses the user transmitting the recommended runway to the pilot. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A decision aid method, an acquiring module, first reception module, first estimation module, second estimation module, an assessment computation module, determination module, sending module, a plurality of processors,”. The devices are recited at a high-level of generality (i.e., device configured to recommend a runway based on landing distance) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A decision aid method, an acquiring module, first reception module, first estimation module, second estimation module, an assessment computation module, determination module, sending module, a plurality of processors,”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 2, wherein the first set of information received in the computerized first reception step further comprises at least runway characteristic data concerning at least one second landing runway on which the aircraft is likely to land if the landing recommendation determined in the determination step recommends not landing on the first landing runway, is a device, system & method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the first set of information received in the computerized first reception step further comprises at least runway characteristic data concerning at least one second landing runway on which the aircraft is likely to land if the landing recommendation determined in the determination step recommends not landing on the first landing runway” in the context of this claim encompasses the user determining a second runway to land on if the first runway is not good. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to recommend a runway based on landing distance) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 3, a computerized uncertainty computation step, including computing, respectively, an uncertainty: for each of the current flight parameter or parameters, and for each of the runway characteristic data concerning at least the first landing runway, each uncertainty being computed from an accuracy model associated: with each of the current flight parameter or parameters, and with each of the runway characteristic data concerning at least the first landing runway, is a device, system & method, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “an uncertainty computation step, implemented by an uncertainty computation module, including computing, respectively, an uncertainty: for each of the current flight parameter or parameters, and for each of the runway characteristic data concerning at least the first landing runway” in the context of this claim encompasses a user using an algorithm in order to calculate a risk for the data of the flight parameters and the runway. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to recommend a runway based on landing distance) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 4, computing an uncertainty: for each of the runway characteristic data concerning at least the second landing runway, each uncertainty being computed from an accuracy model associated: with each of the runway characteristic data concerning at least the second landing runway, is a device, system & method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “computing an uncertainty: for each of the runway characteristic data concerning at least the second landing runway, each uncertainty being computed from an accuracy model associated: with each of the runway characteristic data concerning at least the second landing runway” in the context of this claim a user using an algorithm in order to calculate a risk for the data of a second runway. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to recommend a runway based on landing distance) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 5 respectively attributing a predetermined validity time: to each of the at least one current flight parameter, and to each of the runway characteristic data concerning at least the first landing runway, is a device, system & method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “respectively attributing a predetermined validity time: to each of the at least one current flight parameter, and to each of the runway characteristic data concerning at least the first landing runway” in the context of this claim encompasses a user to program an expiration time for the data being received. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to recommend a runway based on landing distance) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 6, attributing a predetermined validity time: to each of the runway characteristic data concerning at least the second landing runway, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “attributing a predetermined validity time: to each of the runway characteristic data concerning at least the second landing runway” in the context of this claim encompasses a user to program an expiration time for the data regarding the second runway. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to recommend a runway based on landing distance) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 7, including acquiring at least one current flight parameter, when the predetermined validity time attributed to said current flight parameter or parameters in the attribution step is exceeded by the time elapsed after the acquisition of said current flight parameter or parameters in the acquisition step or in a preceding acquisition substep, and including receiving at least one runway characteristic datum concerning at least the first landing runway or at least the second landing runway, when the predetermined validity time attributed to said runway characteristic datum or data in the attribution step is exceeded by the time elapsed after the reception of said runway characteristic datum or data in the first reception step or in a preceding first reception substep, is a device, system & method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “including acquiring at least one current flight parameter, when the predetermined validity time attributed to said current flight parameter or parameters in the attribution step is exceeded by the time elapsed after the acquisition of said current flight parameter or parameters in the acquisition step or in a preceding acquisition substep, and including receiving at least one runway characteristic datum concerning at least the first landing runway or at least the second landing runway, when the predetermined validity time attributed to said runway characteristic datum or data in the attribution step is exceeded by the time elapsed after the reception of said runway characteristic datum or data in the first reception step or in a preceding first reception substep” in the context of this claim encompasses the user to update the data after the time limit expires. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to recommend a runway based on landing distance) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 8, including receiving a second set of information comprising landing data concerning at least one landing of at least one preceding aircraft having landed previously on the first landing runway, the first estimation step including estimating at least one likelihood of at least one aircraft state in which the aircraft can be upon the landing, from the at least one current flight parameter, the at least one runway characteristic data and the landing data, is a device, system & method, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “including receiving a second set of information comprising landing data concerning at least one landing of at least one preceding aircraft having landed previously on the first landing runway, the first estimation step including estimating at least one likelihood of at least one aircraft state in which the aircraft can be upon the landing, from the at least one current flight parameter, the at least one runway characteristic data and the landing data” in the context of this claim encompasses a user predicting the state of the host aircraft based on data of a runway where a previous aircraft has already landed there. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to recommend a runway based on landing distance) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 9, landing data concerning at least one landing of at least one preceding aircraft having landed previously on at least the second landing runway, is a device, system & method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “landing data concerning at least one landing of at least one preceding aircraft having landed previously on at least the second landing runway” in the context of this claim a user predicting the state of the host aircraft based on data of a second runway where a previous aircraft has already landed there. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to recommend a runway based on landing distance) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 10, includes computing a maximum landing distance from a function of probability density of the landing distance computed from the likelihoods of the at least first and second aircraft states and from the at least one transition probability, is a device, system & method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “includes computing a maximum landing distance from a function of probability density of the landing distance computed from the likelihoods of the at least first and second aircraft states and from the at least one transition probability” in the context of this claim encompasses a user to use an algorithm to compute a max landing distance based on the probability of the state of the aircraft. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to recommend a runway based on landing distance) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 11, a comparison substep, including comparing the maximum landing distance with an available landing distance of the first landing runway and/or of at least the second landing runway, the available landing distance of the first landing runway and of at least the second landing runway being received in the first reception step in the first set of information, including generating a recommendation signal representative of at least one recommendation based on the comparison of the comparison substep, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “a comparison substep, including comparing the maximum landing distance with an available landing distance of the first landing runway and/or of at least the second landing runway, the available landing distance of the first landing runway and of at least the second landing runway being received in the first reception step in the first set of information, including generating a recommendation signal representative of at least one recommendation based on the comparison of the comparison substep” in the context of this claim encompasses a user to compare the maximum landing distance of aircraft to the available landing distance of the first and second runway and make a recommendation based on the comparison. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to recommend a runway based on landing distance) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 12, wherein the recommendation signal is representative of a positive recommendation to land on the first landing runway if the maximum landing distance is less than the available landing distance of the first landing runway, and wherein the recommendation signal is representative of a negative recommendation to land on the first landing runway if the maximum distance is greater than or equal to the available landing distance of the first landing runway, is a device, system & method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the recommendation signal is representative of a positive recommendation to land on the first landing runway if the maximum landing distance is less than the available landing distance of the first landing runway, and wherein the recommendation signal is representative of a negative recommendation to land on the first landing runway if the maximum distance is greater than or equal to the available landing distance of the first landing runway” in the context of this claim encompasses a user to confirm yes if the first runway contains enough of an available distance to land the aircraft and confirm no if it does not contain enough available landing distance. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to recommend a runway based on landing distance) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 13, wherein the recommendation signal is representative of a positive recommendation to land on the second landing runway or on another landing runway if the maximum landing distance is less than the available landing distance of the second landing runway or of the other landing runway, and wherein the recommendation signal is representative of a negative recommendation to land on the second landing runway or on the other landing runway if the maximum distance is greater than or equal to the available landing distance of the second landing runway or of the other landing runway, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the recommendation signal is representative of a positive recommendation to land on the second landing runway or on another landing runway if the maximum landing distance is less than the available landing distance of the second landing runway or of the other landing runway, and wherein the recommendation signal is representative of a negative recommendation to land on the second landing runway or on the other landing runway if the maximum distance is greater than or equal to the available landing distance of the second landing runway or of the other landing runway” in the context of this claim encompasses a user to confirm yes if the second runway contains enough of an available distance to land the aircraft and confirm no if it does not contain enough available landing distance. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to recommend a runway based on landing distance) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668        
                                                                                                                                                                                                /Angelina Shudy/Primary Examiner, Art Unit 3668